Citation Nr: 9915489	
Decision Date: 06/03/99    Archive Date: 06/15/99

DOCKET NO.  96-45 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from August 1941 to September 
1941, from October 1941 to April 1942, from July 1942 to 
January 1946, and from December 1950 to December 1952.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in June 1996 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).



FINDING OF FACT

A bilateral knee disability is not currently shown.


CONCLUSION OF LAW

The veteran's claim for service connection for a bilateral 
knee disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  See also Caluza v. 
Brown, 7 Vet. App. 498 (1995), wherein the United States 
Court of Appeals for Veterans Claims, formerly the United 
States Court of Veterans Appeals (Court) held that a well-
grounded claim requires evidence of a current disability, an 
inservice disability, and a nexus or link between the two.  
In the instant case, the medical evidence does not 
demonstrate that a disability of either or both knees has at 
any time been manifested.  Since service connection cannot be 
granted for a disability that is not shown to exist, the 
Board must accordingly find that a claim for service 
connection for any such disability is not well grounded and 
therefore must be denied, pursuant to the decision of the 
Court in Edenfield v. Brown, 8 Vet. App. 384 (1995).  See 
Caluza, supra.  See also Rabideau v. Derwinski, 2 Vet. 
App. 141 (1993), and Brammer v. Derwinski, 3 Vet. App. 223 
(1992).


In the instant case, the Board notes, as a threshold matter, 
that no medical evidence has been associated with the 
veteran's claims folder.  The Board recognizes that his 
service medical records, to include any records that may have 
been compiled in conjunction with treatment for knee 
impairment, may have been destroyed in the July 1973 fire at 
the National Personnel Records Center.  The Board must point 
out, however, that he has not submitted any medical evidence 
indicating that he currently has any knee impairment.  While 
he may report his symptoms, he is not competent, in the 
absence of evidence indicating that he has the requisite 
medical training, to proffer clinical findings and opinions, 
to include any such findings and opinions as to the current 
manifestation of a medical disability; as such, his 
contentions to the effect that he currently has a bilateral 
knee disability, and that this purported disability is 
causally related to his active service, are no more than 
unsubstantiated conjecture, and are of no probative value.  
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

In brief, the Court has held that a well-grounded claim 
requires satisfaction of criteria that include the 
manifestation of a current disability.  In the case at hand, 
the medical evidence does not demonstrate the presence of a 
unilateral or bilateral knee disorder at any time.  The Board 
must therefore conclude that the veteran has not submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual at this time that service connection for 
a knee disability (either unilateral or bilateral) could be 
granted, as is required under the provisions of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See also Tirpak v. Derwinski, 2 Vet. 
App. 609, 610-11 (1992).  The Board accordingly finds that 
the veteran's claim is not well grounded and is therefore 
denied, in accordance with the Court's decision in Edenfield.

The Board also notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant 

has referenced other known and existing evidence.  Robinette 
v. Brown, 8 Vet. App. 69 (1995); see also Epps v. Brown, 9 
Vet. App. 341 (1996) and McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997) (per curiam).  In the case at hand, the 
Board notes that the veteran has not indicated that any such 
evidence is available.  The Board must point out that its 
duty to assist the veteran in the development of his claim, 
as stipulated in 38 U.S.C.A. § 5107(a) (West 1991), does not 
arise until a claim is shown to be well grounded.  The Board 
must also point out that the veteran is free to submit new 
and material evidence, and reopen his claim for service 
connection, at any time.


ORDER

A claim for service connection for a bilateral knee 
disability is not well grounded, and is accordingly denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

